Exhibit 10(p)



Notice of Grant of Deferred Stock Units
and Agreement




 

VULCAN MATERIALS COMPANY


ID: 63-0366371
1200 Urban Center Drive
Birmingham, AL 35242


June 1, 2006

Director
Address
City, State, Zip


Pursuant to the terms and conditions of the company's 2006 Omnibus Long-Term
Incentive Plan (the "Plan"), you have been granted an award of Deferred Stock
Units (the "DSUs") as outlined below:

Granted To:   Director's Name
Grant Date:    June 1, 2006
DSUs Granted: 1,000
Vesting Schedule: 100% at 6/1/2009

Payment date for issuance, transfer and delivery of shares, including dividend
equivalents, unless Participant has filed a valid "Deferral Election Form": Upon
cessation of board service due to Retirement, Death or Disability.


By your signature and the Company's signature below, you and the Company agree
that these DSUs are granted under and governed by the terms and conditions of
the Company's 2006 Omnibus Long-Term Incentive Plan and the Deferred Stock Unit
Agreement, all of which are attached to and made a part of this document.


   /s/ June H. McClendon                               


VULCAN MATERIALS COMPANY

                                                                       
Director


  July 19, 2006                         


Date

                                                
Date



This form was executed on July 20, 2006 by the following directors of Vulcan
Materials Company:

Phillip J. Carroll, Jr.
Livio D. DeSimone
Phillip W. Farmer
H. Allen Franklin
Douglas J. McGregor
James V. Napier
Donald B. Rice
Orin R. Smith
Vincent J. Trosino

 

THIS DOCUMENT CONSTITUTES PART OF
A PROSPECTUS COVERING SECURITIES THAT
HAVE BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933

June 1, 2006

VULCAN MATERIALS COMPANY
NONEMPLOYEE DIRECTOR DEFERRED STOCK UNIT AGREEMENT
Terms and Conditions



THIS AGREEMENT, dated as of the Grant Date, which is the date set forth on page
one of this Agreement, is between the Company and the Participant, as designated
on page one of this Agreement.


RECITALS:


The Company adopted the 2006 Omnibus Long-Term Incentive Plan (the "Plan") in
order to provide for a wide array of stock-based and other long-term incentives
for its employees and members of the Board. The Compensation Committee of the
Board (the "Committee") hereby grants Deferred Stock Units ("DSUs") to certain
nonemployee members of the Board, including the Participant, in accordance with
the requirements of the Plan to carry out the purposes of the Plan. In
consideration of being awarded the DSUs, the Participant agrees with the Company
as follows:

1.     Definitions. All defined terms contained in the Plan are hereby
incorporated by reference, except to the extent that any term is specifically
defined in this Agreement.

2.     Grant of Deferred Stock Units; Vesting; Dividend Equivalents.

          (A)     Grant. Subject to the terms and conditions of the Plan, this
Agreement, and any applicable deferral election form executed by the
Participant, the Committee hereby grants to the Participant the number of DSUs
designated on page one of this Agreement. The DSUs represent an unfunded and
unsecured obligation of the Company to issue the same number of Shares in
accordance with Section 3 as DSUs granted pursuant to this Section 2(A), or
accrued pursuant to Section 2(C), under this Agreement. As of the Grant Date, an
account is established for the Participant ("Deferral Account"), and is credited
with the number of DSUs shown on page one. No Shares have been transferred or
set aside, or will be transferred or set aside, from the general creditors of
the Company to fund this award. The Participant has no right to vote or receive
dividends on the Shares represented by the DSUs until the Shares have been paid,
as explained below.

          (B)     Vesting. Except as otherwise provided in Section 4 or 6, the
Participant's right to receive the Shares represented by the DSUs will become
non-forfeitable on the third anniversary of the Grant Date.

          (C)     Dividend Equivalents. During the period from the Grant Date to
the issuance of Shares in accordance with Section 3 ("Deferral Period"), the
Participant's Deferral Account will be credited with dividend equivalents equal
to the dividends paid on the number of Shares represented by the DSUs during the
Deferral Period ("Dividend Equivalents"). The Dividend Equivalents will be
converted to additional DSUs, rounded to the nearest whole number, by dividing
the Dividend Equivalents by the Fair Market Value of one Share on the date the
dividend is paid. In the case of dividends paid in property, the amount credited
will be based on the fair market value of the property on the date the dividend
is paid. Any such DSUs credited to the Deferral Account under this Section 2(C)
will be subject to the same vesting restrictions, if any, and other terms of
this Agreement as the DSUs giving rise to the Dividend Equivalents.

3.     Payment of Deferred Stock Units. The issuance of Shares in settlement of
the Participant's rights under this Agreement will be made in a lump sum payment
during whichever of the following periods ends first: (A) the month of March
following the calendar year of the Participant's cessation of Board service,
unless the Participant has elected to defer settlement in accordance with the
deferral election provisions in Section 5; (B) the calendar year of the
Participant's death or disability, as defined under Section 409A of the Code
("Disability"), except that if the Participant's death or Disability occurs
between November 1 and December 31 of a calendar year, the calendar year
following the Participant's death or disability; and (C) the calendar year of a
change in control of the Company, as defined in regulations or other guidance
under Section 409A of the Code, except that if such change in control occurs
between November 1 and December 31 of a calendar year, the calendar year
following such change in control, unless the Participant has made a valid change
in control deferral election in a form and manner as determined by the
Committee..

4.     Cessation of Service Provisions

          (A)     Retirement. Upon the Participant's cessation of Board service
after attaining the mandatory retirement age ("Retirement"), all DSUs under this
Agreement whether then forfeitable or non-forfeitable will become
non-forfeitable on the last day of the Participant's term. All non-forfeitable
DSUs will be paid in accordance with Section 3.

          (B)     Disability. Upon Disability of the Participant, all DSUs
granted under this Agreement whether then forfeitable or non-forfeitable will
become non-forfeitable. All non-forfeitable DSUs will be paid in accordance with
Section 3.

          (C)     Death. Upon the death of the Participant, all DSUs granted
under this Agreement whether then forfeitable or non-forfeitable will become
non-forfeitable. All non-forfeitable DSUs will be paid to the Participant's
estate in accordance with Section 3.

          (D)     Other Cessation. Upon a cessation of service for reasons other
than Retirement, Disability, or death, all DSUs granted under this Agreement
that have not become non-forfeitable as of the date of such cessation will be
forfeited, unless otherwise determined by the Committee in its discretion.

5.     Deferral Elections.

          (A)     Prior Year Elections. In a calendar year prior to the year of
the Grant Date, the Participant may elect to defer the issuance of Shares in
settlement of the Participant's rights under this Agreement beyond the period
established in Section 3(A) in accordance with Subsection (C).

          (B)     Special Elections for 2006. The Participant may elect before
January 1, 2007, to defer the issuance of Shares in settlement of DSUs that
would not otherwise be paid before January 1, 2007, beyond the period
established in Section 3(A) in accordance with Subsection (C).

          (C)     Deferral Options. Pursuant to an election under subsection (A)
or (B), the Participant may elect to receive settlement in 5 or 10 approximately
equal annual installments beginning during the period established in Section
3(A). The amount of each installment payment will be determined by dividing the
number of DSUs in the Participant's Deferral Account on the payment date by the
number of installments remaining (for example, the number of shares in the first
of five installment payments will equal the number of DSUs on the payment date
divided by five, and the number of shares in the second of five installments
will equal the number of DSUs on the second payment date divided by four). An
election made under this Section 5 shall be irrevocable and must be made by
executing and submitting the appropriate election form to the Committee.

          (D)     Death, Disability, or Change in Control During Settlement
Period. Upon the Participant's death or Disability or upon a change in control
of the Company, as defined in regulations or other guidance under Section 409A
of the Code from time to time, during the settlement period, issuance of any
remaining Shares in settlement of the Participant's rights under this Agreement
will made in a lump sum payment during the period specified in Section 3(B), in
the case of death or Disability, or during the period specified in Section 3(C),
in the case of a change in control.

6.     Change in Control of the Company.

          (A)     Upon a Change in Control of the Company, as defined in the
Vulcan Materials Company Change in Control Severance Plan or any successor plan
thereto, all DSUs granted under this Agreement whether then forfeitable or
non-forfeitable will be deemed to be non-forfeitable. All DSUs will be paid to
the Participant in accordance with Section 3.

7.     Effect of Change in Stock Subject to the DSU.

          (A)     The Committee shall make appropriate adjustments in the number
or class of shares subject to the award in order to prevent dilution or
enlargement of benefits to the Participant hereunder in the event of a stock or
extraordinary cash dividend or other distribution, recapitalization, stock
split, reverse stock split, reorganization, merger, consolidation, split-up,
spin-off, combination, repurchase or exchange of shares of Common Stock or other
securities of the Company, issuance of warrants or other rights or similar
corporate transaction or event.
